Title: To James Madison from the Merchants and Traders of Harrisburg, [ca. 2 March 1814]
From: 
To: Madison, James


        
          [ca. 2 March 1814]
        
        Memorial of the Merchants & traders in the Borough of Harrisburg respectfully represent.
        That your memorialists having to transact much of their mercantile business with merchants in the city of Philadelphia through the medium of the Post office consequently are under the necessity of remitting by mail large sums of money to the merchants in the city of whom they purchase merchandize &ca. It is with extreme regret they have learned that a Post Master has been recently appointed in the City of Philadelphia whose moral honesty has been more than questioned in consiquence of which they feel real apprehension their property will be jeopardized if trusted to the power of the present incumbent. In addition to this (as they concieve just apprehension) the appointment was made with a full knowlege that the sentiments of the deligation from this state in the congress of the U.S. of a large majority of the representatives of the people in the Legislature of this State, of the constituted authorities of the state, & a very numerous class of the most respectable citizens of Philadelphia were strongly opposed to such an appointment. That under such circumstances the Post Master Genl. has treated the opinions and sentiments of the people with insult & contempt. That such a gross outrage imperiously demands that he should be removed from office, in order to restore to the Chief Magistrate of the U. States, the confidence of the people of Pennsylvania. Your

Memorialists would suggest another not less just cause for his removal. That it is notorious that he is hostile to the present administration of the General Government, and is prepared to cooperate with a desperate faction to embarrass the Government in the prosecution of the just war in which they are engaged. Fully and deeply impressed with the moral Justice, as well as political necessity of removing so obnoxious & dangerous a character from office—We approach you with respectful confidence and earnestly press the removal from office Gedion Granger—as a measure indispensably necessary to restore the confidence of the people in the post office department & in the virtue firmness & integrity of the Chief Magistrate of the United States.
        
          Jacob Boas[and seventeen others]
        
      